Citation Nr: 1217613	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who retired in August 2007 after 21 years of active duty.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Throughout the appeal period there have been no dysphagia, pyrosis or regurgitation, accompanied by substernal or arm or shoulder pain, or symptoms productive of considerable impairment of health.


CONCLUSION OF LAW

A compensable rating for GERD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code (Code) 7346 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the ratings assigned.  Regardless, a February 2009 statement of the case (SOC) properly provided the Veteran notice of the criteria for rating GERD, as well as further notice on the downstream issue seeking an increased initial rating, including of what the evidence showed, and why the current rating was assigned.  He has had ample opportunity to respond and supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in November 2007 and August 2008.  The Veteran's claims file was reviewed in conjunction with each examination, the examiners considered the Veteran's reported medical history, and the examination reports reflect thorough evaluations, with notation of all findings necessary for proper determinations in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board notes that more than three years have passed since the Veteran was last evaluated by VA for compensation purposes and has considered whether another examination is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

With an initial rating assigned following a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that staged ratings are not warranted for the claimed disability because symptoms of the disability have not varied significantly during the appeal period.

Based on symptoms and diagnosis noted in-service and postservice VA examination, the March 2008 rating decsion awarded the Veteran service connection for GERD.  There is no specific diagnostic code for GERD; it is rated, based on similarity of symptoms, as hiatal hernia.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. § 4.20, 4.27.  A zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Under Code 7346 (for hiatal hernia), a 10 percent rating is warranted when there are 2 or more of the symptoms in the criteria for a 30 percent rating, of lesser severity than the symptoms warranting a 30 percent rating.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.  

The Veteran's STRs show that inSeptember 1986 he complained of a stomach ache, which he described as "tightness in the stomach."  On examination there was no diarrhea or vomiting.  The assessment was viral syndrome.  In January 2004 he complained of occasional "heartburn" symptoms, for which he had not taken any medication.  Examination of the abdomen revealed positive bowel sounds, soft, non-tender, and no hepatosplenomegaly.  The assessment was GERD.  On February 2006 health record, the Veteran complained of abdomonial pain for over a week.  He provided a history of no decrease in appetite, and no nausea or vomiting.  He had mild discomfort.  He stated that abdominal pain would start suddenly and only occurred with activity.  Examination of the abdomen revealed normal bowel sounds and mild tenderness in the left inguninal region.  The assessment was groin (inguinal) pain on the left side.  

On November 2007 VA examination the Veteran reported that he has had heartburn for the past 10 years.  He stated that it occurs about two times a week and last about two or three hours; there is no pattern with any position or with what he may eat.  He does not take medical for the problem, but he had tried over-the-counter Prilosec, but it did not "really help[.]"  He stated that he has never had an EGD or an upper GI.  He denied any weight loss nausea, vomiting , hematemesis, or melena.  On examination of the abdomen, there was mild epigastric tenderness to palpation, but there were no masses, and there was no rebound or guarding.  He had no hepatosplenomegaly.  The diagnosis was GERD.  The examiner noted that it was a clinical diagnosis and that the Veteran had no complications from it.  Labs showed no anemia.

In his March 2008 notice of disagreement (NOD) the Veteran noted disagreement with the percentage assigned due to the recurrence of GERD.  He stated, "I have symptoms multiple times a week with severe pain under the sternum and pain in the arm and shoulder.  Since I know what is happening and know it will pass in a few hours I do not go to the emergency room when it happens and the care given by the military did not stop the reoccurrences.  I have been seen thinking I was having a heart attack and it was determined not to be a heart attack but instead GERD.  

On August 2008 VA examination, the Veteran stated that since his last VA examination in November 2007 his GERD symptoms have increased in frequency.  


In his March 2009 Substantive Appeal he stated "I have frequent pain in my chest, arm, shoulder and back when it flares up 2 to 3 times a week lasting 2-3 hours.  After having my symptoms reviewed by my civilian doctor she [believes] it is a heart related condition and was misdiagnosed by the military and VA doctors as chronic heartburn.  I am currently under the care of a cardiac specialist and a neurology specialist to find the root cause of the pains I am experiencing."






An August 2004 VA examination report notes that the Veteran had a 4 year history of recurrent heartburn and his current treatment consisted of Prevacid daily with significant benefit.  He had no associated dysphagia.  GERD was diagnosed.

The medical evidence in this case indicates that in January 2006, the Veteran complained that one tablet no longer releived his gastroesophageal reflux (GER) symptoms; the dosage was increased to two tablets per day.  A June 2006 treatment report notes that the GERD was stable on currnet medication.   [Notably, the increase in medication was prior to the most recent, July 2008, VA examination.]  

On July 2008 VA examination it was noted that there was no history of dysphagia; pyrosis, epigastric or other pain, including associated substernal or arm pain; nausea or vomiting.  The examiner noted that for several years while on active duty the Veteran had gastroesophageal reflux which was treated with various medications to include Zantac, Prilosec, Aciphex and Prevacid.  On physical examination, the general state of the Veteran's health appeared good, his nutrition was good, and there was no sign of anemia.  The diagnosis was gastroesophageal reflux.  The examiner noted that the Veteran did not currently have dysphagia, pyrosis regurgitation or substernal arm or shoulder pain, and he had had no episodes that required hospitalization.  

VA treatment records include a report of June 2009 treatment for complaints of dizziness, vomiting and diarrhea; the assessment was positional vertigo.
During his September 2009 videoconference hearing, the Veteran testified that he is a nurse and had learned to live with GERD by adjusting his diet.  He reported that if he did not take his medication he would have a burning sensation coming up his esophagus which would awake him if he lay flat.  He also stated that he recently had a virus, did not take his medication, and "paid the price."

A letter from the Veteran in December 2010 states that, when GERD was originally diagnosed, the diagnosis was based on the regurgitation and substernal pain he was having which woke him during the night.  Since he began taking medication (now increased to twice per day), the symptoms had subsided.  

The evidence of record does not include any records showing that the above-listed criteria for a 10 percent rating were met (or approximated) at any time during the evaluation period, i.e, since the Veteran's discharge from active duty.  Although the  GERD has required medication to control symptoms, there is no showing of persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, or related considerable impairment of health.  VA treatment records show that the Veteran's GERD is stable on current medication (he most recently reported that the symptoms have subsided since he started on medication, although the medication was increased to twice per day) and the July 2008 VA examiner found the Veteran's general state of health and nutrition to be good.

For these reasons, the preponderance of the evidence is against the claim for an initial compensable rating for GERD and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Evaluation

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's service-connected disability and its associated impairment to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  Referral of any claim for extraschedular consideration is not warranted.  

Finally, as the record shows that the Veteran is employed full-time as a communications government contractor, and has been throughout the appeal period, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   





ORDER

A compensable rating for GERD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


